Case 1:18-cv-00289-ILG-ST Document 266 Filed 01/19/21 Page 1 of 1 PageID #: 9480



                                                                                           525 W. Monroe Street
                                                                                           Chicago, IL 60661-3693
                                                                                           312.902.5200 tel
                                                                                           www.kattenlaw.com..
 January 19, 2021
                                                                                           JONATHAN L. MARKS
 VIA ELECTRONIC FILING                                                                     jonathan.marks@kattenlaw.com
 Hon. I. Leo Glasser                                                                       312.902.5337 direct
                                                                                           312.577.1061 fax
 United States District Court
 225 Cadman Plaza East
 Courtroom N504, Chambers Room N503
 Brooklyn, NY 11201

         Re: State Farm v. Parisien, et al., No. 1:18-cv-00289-ILG-ST – Motion to Lift Stay

 Dear Judge Glasser:

         As this Court is aware based on the parties’ stipulations and the Court’s Orders of
 Dismissal, this action has been resolved as to all but one defendant – Quality Custom Medical
 Supply, Inc. (“Quality Custom”). See Dkt. 255, 9/4/2020 Stipulation and Order Dismissing
 Parties1; Dkt. 265, 12/2/2020 Stipulation and Order of Dismissal as to N. Blackman. Despite the
 best efforts of Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire
 and Casualty Company (collectively, the “State Farm Entities”) to reach a resolution with this
 one remaining defendant, they have been unable to do so.

        Accordingly, the State Farm Entities have no choice but to respectfully move that the
 current stay period for discovery and motion practice be lifted and for discovery to resume
 between the State Farm Entities and defendant Quality Custom.

        The State Farm Entities propose a telephone status conference be scheduled with
 Magistrate Judge Tiscione ninety (90) days after the stay is lifted.

         The State Farm Entities would also be agreeable to a Court ordered settlement conference
 with either the Court or Magistrate Judge Tiscione at which the parties would be required to
 participate.

 Respectfully submitted,

 /s/ Jonathan L. Marks

 Jonathan L. Marks

 1
  The 9/4/2020 Order (Dkt. 255) dismissed Plaintiffs’ claims as to Allay Medical Services, P.C., Allan L. Buslon,
 Charles Deng Acupuncture, P.C., Charles Deng, L.A.c., Darren Mollo D.C., P.C., Darren Mollo, D.C., David
 Mariano, P.T., Energy Chiropractic, P.C., FJL Medical Services P.C., Frances Lacina, D.O., Island Life Chiropractic
 Pain Care, PLLC, JFL Medical Care P.C., JPF Medical Services, P.C., KP Medical Care P.C., Ksenia Pavlova,
 D.O., Luqman Dabiri, M.D., MSB Physical Therapy P.C., Madison Products of USA, Inc., Maiga Products
 Corporation, Maria Masigla, Maria Masiglia, PFJ Medical Care P.C., Francois Jules Parisien, M.D., Personal Home
 Care Products Corp., Quality Health Supply Corp., RA Medical Services P.C., Oleg Rybak, Tatiana Rybak, Tatiana
 M. Rybak, AB Quality Health Supply Corp. and ACH Chiropractic, P.C.


                                                         1
